WALLACE, Circuit Judge,
dissenting:
The majority concludes that the district court’s sentencing decision is reasonable. I disagree.
Reasonableness is a flexible concept. United States v. Fleming, 397 F.3d 95, 100 (2d Cir.2005). Its bounds, however, are not limitless. A sentence may be unreasonably short, for example, where it was partially the result of a legal error. United States v. Wills, 476 F.3d 103, 107 (2d Cir.2007). Similarly, the imposition of no term of imprisonment may be unreasonable where it “exceed[s] the bounds of allowable discretion.” See United States v. Rattoballi, 452 F.3d 127, 137 (2d Cir.2006). “In calibrating our review for reasonableness, we will continue to seek guidance from the considered judgment of the Sentencing Commission as expressed in the Sentencing Guidelines and authorized by Congress.” Id. at 133.
Here, the district recognized that the Guidelines range called for a sentence of 12-18 months imprisonment, but imposed no term of imprisonment. In so doing, the district court listed a number of factors supporting the non-Guidelines sentence. It observed, for example, that general deterrence was adequately served by the sentence, that the public is better protected from future criminal activity by imposition of probation, and that the defendant’s conduct within the past two years reflected her law-abiding lifestyle. It also concluded that the rate of recidivism would likely be greater if Hawkins were imprisoned, that her educational and vocational training were best served by imposing no sentence, that her daughter would be affected by her incarceration, and that “pertinent” policy reasons supported probation.
The bulk of these conclusions, however, are not supported by the evidence. The district court found that Hawkins continued to commit insurance fraud during the nearly year-long adjournment of her sentence hearing. The crime that Hawkins was originally charged with was also fraud. In light of the fact that she continued to commit fraud, it is hard to see how the public is better protected from future criminal activity by an imposition of no sentence at all. Nor can it be reasonably said that Hawkins’s conduct reflects her law-abiding lifestyle, or that general deterrence is adequately achieved. No pertinent policy reasons are furthered by rewarding Hawkins’s continued criminal behavior by the imposition of no sentence at all.
While it is true that some of Hawkins’s educational and vocational needs might be better served by setting her free, the same could be said of any defendant. Similarly, while incarceration of this defendant would undoubtedly affect her daughter, the same could be said of any other defendant who has children. Hawkins’s vocational, educational, and parenting interests notwithstanding, the imposition of no sentence at all was unreasonable under the facts of the case.
*111I would vacate the sentence and remand for resentencing.